DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-5 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons et al. (US 2009/0284004 hereinafter “Simmons”). For portions of the rejection, please refer to the annotated figure 2 of Simmons, below:

    PNG
    media_image1.png
    512
    570
    media_image1.png
    Greyscale

In regards to claim 1, Simmons discloses a dual containment fitting comprising: 
a primary tubing (12) having a flared end (13);
a secondary tubing (16) having a flared end (17), wherein the secondary tubing surrounds and is concentric with a first portion of the primary tubing forming a first leak containment space (19) between the primary tubing and the secondary tubing;

wherein the flare fitting portion surrounds and is concentric with a second portion of the primary tubing forming a second leak containment space (L2) between the primary tubing and the flare fitting portion,
wherein the flare fitting portion compressively engages with the flared end of the secondary tubing (see at “42”) connecting the first leak containment space with the second leak containment space,
wherein the primary containment nut portion surrounds and is concentric with the flared end of the primary tubing forming a third leak containment space (L3) between the primary tubing and the primary containment nut portion, and
wherein the primary containment nut portion comprises at least one leak passage (43) hole connecting the third leak containment space with the second leak containment space.
In regards to claims 2-5, Simmons further discloses the primary tubing, the secondary tubing or the dual containment body comprises perfluoroalkoxy (PFA), and the primary containment nut portion comprises PFA (see paragraph [0025]).
In regards to claim 16, Simmons discloses a dual containment fitting assembly comprising:
a primary tubing (12) having a flared end (13);
a secondary tubing (16) having a flared end (17), wherein the secondary tubing surrounds and is concentric with a first portion of the primary tubing forming a first leak containment space (19) between the primary tubing and the secondary tubing;

wherein the flare fitting portion surrounds and is concentric with a second portion of the primary tubing forming a second leak containment space (L2) between the primary tubing and the flare fitting portion,
wherein the flare fitting portion compressively engages with the flared end of the secondary tubing (see at “42”) connecting the first leak containment space with the second leak containment space,
wherein the primary containment nut portion surrounds and is concentric with the flared end of the primary tubing forming a third leak containment space (L3) between the primary tubing and the primary containment nut portion, and
wherein the primary containment nut portion comprises at least one leak passage (43) hole connecting the third leak containment space with the second leak containment space; and
a valve assembly annular fitting body (50) comprising a first end, a second end and a bore therethrough;
wherein the first end of the annular fitting body is threadably engaged at the primary containment nut portion of the dual containment body so that the flared end of the primary tubing compressively engages within the first end if the annular fitting body (shown in fig. 3).

Claim Rejections - 35 USC § 103
Claims 6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons as applied to claims 1-5 and 16 above.
In regards to claim 6, while Simmons does not expressly disclose the wall thickness being between 1 and 5 mm; the wall thickness may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Simmons to have the wall thickness be between 1 and 5 mm, as the wall thickness may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claims 13-15, while Simmons does not expressly disclose inner diameter of the passage hole being between .5 mm and 2 mm, the inner diameter of the primary tubing being between 3 mm and 20 mm, or the outer diameter of the primary tubing being between 5 mm and 20 mm; the various diameters may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Simmons to have the inner diameter of the passage hole be between .5 mm and 2 mm, the inner diameter of the primary tubing be between 3 mm and 20 mm, or the outer diameter of the primary tubing be between 5 mm and 20 mm, as the various diameters may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US 2006/0157975 hereinafter “Fujii”) in view of Friedrich et al. (USP 5,934,712, hereinafter “Friedrich”).
In regards to claim 1, Fujii discloses a dual containment fitting comprising:
a primary tubing (hi) having a flared end (7);
a secondary tubing (h2) having a flared end (33), wherein the secondary tubing surrounds and is concentric with a first portion of the primary tubing forming a first leak containment space between the primary tubing and the secondary tubing;
a dual containment body (3) comprising a flare fitting portion (3B), a primary containment nut portion (3A) and a bore therethrough,
wherein the flare fitting portion surrounds and is concentric with a second portion of the primary tubing forming a second leak containment space between the primary tubing and the flare fitting portion (shown in fig. 2),
wherein the flare fitting portion compressively engages with the flared end of the secondary tubing connecting the first leak containment space with the second leak containment space (shown in fig. 2),

Fujii does not disclose wherein the primary containment nut portion comprises at least one leak passage hole connecting the third leak containment space with the second leak containment space.
However, Friedrich teaches a fitting body (246) comprising at least one leak passage hole (297) connecting two leak containment spaces (211 and 287).
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the fitting body of Fujii with at least one leak passage hole in order to allow any fluid accumulated in one leak containment space to travel to the other leak containment space, as taught by Friedrich at column 8, lines 37-41.
In regards to claims 2-5, Fujii further discloses the primary tubing, the secondary tubing or the dual containment body comprises perfluoroalkoxy (PFA), and the primary containment nut portion comprises a polymer (see paragraphs [0093] and [0097]). Fujii discloses the claimed invention except for making the primary containment nut portion from PFA. It would have been obvious to one having ordinary skill in the art to modify Fujii by making the containment nut portion from PFA, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07. Further, Fujii shows it is known to make fitting components from PFA, as shown above.

In regards to claim 6, while Fujii does not expressly disclose the wall thickness being between 1 and 5 mm; the wall thickness may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Fujii to have the wall thickness be between 1 and 5 mm, as the wall thickness may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claims 7-12 and 17, Friedrich further discloses the primary containment nut portion comprises an outer wall and wherein at least two leak passage holes are disposed in the outer wall of the primary containment nut portion, wherein each of the leak passage holes are equally spaced around the outer wall of the primary containment nut portion, wherein each of the leak passage holes are configured for unidirectional fluid flow, and each of the leak passage holes are configured to allow flow from the third leak containment space to the second leak containment space.
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the fitting body of Fujii with at least one leak passage hole in order to allow any fluid accumulated in one leak containment space to travel to the other leak containment space, as taught by Friedrich at column 8, lines 37-41.
In regards to claims 13-15, while Fujii does not expressly disclose inner diameter of the passage hole being between .5 mm and 2 mm, the inner diameter of the primary tubing being between 3 mm and 20 mm, or the outer diameter of the primary tubing being between 5 mm and 
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Fujii to have the inner diameter of the passage hole be between .5 mm and 2 mm, the inner diameter of the primary tubing be between 3 mm and 20 mm, or the outer diameter of the primary tubing be between 5 mm and 20 mm, as the various diameters may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 16, Fujii discloses a dual containment fitting comprising: 
a primary tubing (hi) having a flared end (7);
a secondary tubing (h2) having a flared end (33), wherein the secondary tubing surrounds and is concentric with a first portion of the primary tubing forming a first leak containment space between the primary tubing and the secondary tubing;
a dual containment body (3) comprising a flare fitting portion (3B), a primary containment nut portion (3A) and a bore therethrough,
wherein the flare fitting portion surrounds and is concentric with a second portion of the primary tubing forming a second leak containment space between the primary tubing and the flare fitting portion (shown in fig. 2),
wherein the flare fitting portion compressively engages with the flared end of the secondary tubing connecting the first leak containment space with the second leak containment space (shown in fig. 2),

a valve assembly annular fitting body (V) comprising a first end, a second end and a bore therethrough;
wherein the first end of the annular fitting body is threadably engaged at the primary containment nut portion (see at In) of the dual containment body so that the flared end of the primary tubing compressively engages within the first end if the annular fitting body (shown in fig. 9).
Fujii does not disclose wherein the primary containment nut portion comprises at least one leak passage hole connecting the third leak containment space with the second leak containment space.
However, Friedrich teaches a fitting body (246) comprising at least one leak passage hole (297) connecting two leak containment spaces (211 and 287).
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the fitting body of Fujii with at least one leak passage hole in order to allow any fluid accumulated in one leak containment space to travel to the other leak containment space, as taught by Friedrich at column 8, lines 37-41.
In regards to claim 18, Fujii further discloses the dual containment fitting assembly further comprises a secondary containment nut (5).
In regards to claim 19, Fujii further discloses the secondary containment nut surrounds and is concentric with the flared end of the secondary tubing (shown in fig. 9).
In regards to claim 20, Fujii further discloses the secondary containment nut threadably engages with the flare fitting portion of the dual containment body (shown in fig. 9).

Response to Arguments
Applicant's arguments filed 13 November 2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Simmons does not disclose the primary containment nut portion containing at least one leak passage hole connecting the third leak containment space with the second leak containment space, the annotated figure below has been provided for clarification purposes:

    PNG
    media_image2.png
    418
    408
    media_image2.png
    Greyscale

It can be seen clearly that the leak passage hole (43) is formed in the primary containment nut portion, and that it connects the third leak contanmment space (L3) with the second leak containment space (L2). Therefore, the claim has been met. 
	In response to applicants’ argument that Fujii does not teach the flare fitting portion compressively engages with the flared end of the secondary tubing connecting the first leak .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        04/27/2021